Citation Nr: 1740901	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  15-39 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for left hip arthritis.

2.  Entitlement to restoration of a 20 percent rating for right hip arthritis. 

3.  Entitlement to a rating in excess of 10 percent for left hip arthritis.

4.  Entitlement to a rating in excess of 10 percent for right hip arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1961 to August 1962 with an additional two years, five months of prior service starting in approximately 1959.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the time of the effective date of reduction, in November 2014, the 20 percent disability rating for the service-connected left hip arthritis had been in effect for less than five years.

2.  At the time of the August 2014 rating decision, the evidence showed an improvement of the left hip, with full range of motion and no objective evidence of pain upon examination.

3.  At the time of the effective date of reduction, in November 2014, the 20 percent disability rating for the service-connected right hip arthritis had been in effect for less than five years.

4.  At the time of the August 2014 rating decision, the evidence showed an improvement of the right hip, with full range of motion and no objective evidence of pain upon examination.

5.  The Veteran's service-connected left hip arthritis has been manifested by painful motion, but does not show left hip ankylosis, extension limited to at least 5 degrees, flexion limited to 30 degrees or less, limitation of adduction to the point of not able to cross legs, limitation of rotation or not able to toe-out more than at least 15 degrees of the left leg, or hip flail joint.

6.  The Veteran's service-connected right hip arthritis has been manifested by painful motion, but does not show right hip ankylosis, extension limited to at least 5 degrees, flexion limited to 30 degrees or less, limitation of adduction to the point of not able to cross legs, limitation of rotation or not able to toe-out more than at least 15 degrees of the right leg, or hip flail joint.


CONCLUSIONS OF LAW

1.  Restoration of the 20 percent rating for left hip arthritis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5253 (2016).

2.  Restoration of the 20 percent rating for right hip arthritis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5253 (2016).

3.  The criteria for a rating in excess of 10 percent for left hip arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5250 to 5255 (2016).

4.  The criteria for a rating in excess of 10 percent for left hip arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5250 to 5255 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

With respect to the matter of restoration of a 20 percent rating for left and right hip arthritis, the RO notified the Veteran of the proposed reduction in a June 2014 letter.  The letter informed him of the reasons and bases for the proposed reduction and the type of information or evidence he could submit in response.  He was also informed of his rights to a personal hearing and representation and that unless additional evidence was received within 60 days, his hearing loss evaluation would be reduced.  Therefore, the Board finds that the RO also complied with the additional notification requirements set forth in 38 C.F.R. § 3.105(e).  

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Factual Background

The Veteran was afforded a VA examination in November 2011 to determine the severity of his service-connected bilateral hip arthritis.  At that time, the Veteran complained of swelling, heat, redness, locking, deformity, drainage, effusion, subluxation, and dislocation.   He was never hospitalized nor had any surgery for his hip disability.  He reported that he experienced overall functional impairment because the pain was such that he had difficulty getting in and out of a car, walking, and working.  He reported experiencing flare ups.  There was no evidence of malunion or nonunion of the femur, or a flail hip joint.  Full muscle strength was observed in all directions of motion of both hips.  There was no ankylosis of either hip joint.   Right hip flexion ended at 90 degrees, with objective evidence of painful motion for flexion beginning at 90 degrees.  Right hip extension ended at greater than 5 degrees, with painful motion beginning at greater than 5 degrees.  Abduction was lost beyond 10 degrees, and was so limited that the Veteran was unable to cross his legs.  Rotation was not limited, and the Veteran was able to toe-out more than 15 degrees.  His left hip flexion ended at 90 degrees, with objective evidence of painful motion at 90 degrees.  His left hip extension ended at greater than 5 degrees, with painful motion beginning at greater than 5 degrees.  Abduction was lost beyond 10 degrees, and so limited that the Veteran was unable to cross his legs.   Rotation of the left hip was not limited, and the Veteran was able to toe-out more than 15 degrees.  Repetitive testing did not change the Veteran's functional ability.  The examiner determined that there was less movement than normal, excess fatigability bilaterally, atrophy of disuse bilaterally, and interference with sitting, standing, and weight bearing bilaterally.  

The RO assigned a 20 percent disability rating for right hip arthritis and left hip arthritis, effective August 31, 2011.

In July 2013, the Veteran filed an increased rating claim for his bilateral hip arthritis.  He was afforded a VA examination in May 2014.  The Veteran reported that his hip disability had gotten worse.  He said he was unable to bend over to put on his shoes and socks, and that it hurt to stand or walk for more than 5-10 minutes.  The pain in his hips caused him to lose sleep, and he reported flare-ups.  The Veteran also reported that he used a cane as ambulatory support for his back.

Range of motion testing for the right and left hip revealed flexion to 125 degrees or greater with no objective evidence of painful motion.  Bilateral extension was to 5 degrees or greater with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees, and the Veteran was able to cross his legs.  Bilateral rotation of the hip was not limited, and the Veteran was able to toe-out more than 15 degrees.  Upon repetitive range of motion, there was no additional limitation in degree for any range of motion, and no functional loss and/or functional impairment of the hip or thigh.  The examiner indicated that the Veteran did have localized tenderness or pain to palpation for the joints and/or soft tissue of the hip.  Muscle strength testing of the lower extremities yielded normal findings with no muscle atrophy.  There was no evidence of malunion or nonunion of the femur, or a flail hip joint.  There was no ankylosis of either hip joint.  The examiner noted bursitis in both the right and left hip, with mild loss of general hip motion symmetrically consistent with advanced age and not reflective of frank pathology.  The examination was not performed during a flare-up.  The examiner noted that there was additional limitation of functional ability of the hip joint during flare-ups or repeated use over time because of pain, weakness, fatigability, and/or incoordination. 

The Veteran also submitted a buddy statement in May 2014, in which a former colleague described the Veteran's increasing difficulty with walking.

Based upon the May 2014 VA examination findings, the RO reduced the rating for these disabilities from 20 percent to noncompensable (0 percent), effective November 1, 2014. 

October 2014 VA treatment records note that the Veteran had discomfort in his hips and thighs which necessitated the use of a walker.  February 2015 VA treatment records reflect that the Veteran reported marked improvement in hip and leg pain.

On VA examination in August 2015, the Veteran reported that his right and left hip arthritis had gotten worse, and that he wasn't able to stand for longer than 10-15 minutes or do anything without experiencing pain.  He told the examiner that his flare-ups were so painful that it was impacting his sleep.  The Veteran also reported that he used a scooter in order to aid mobility limitations caused by his vertigo.  The examiner was not able to perform range of motion testing because the Veteran refused.  The examiner therefore reported that there was no way to objectively assess the Veteran.  The examiner noted that the Veteran was able to get onto the examination table by himself.  Although the May 2014 examination and the August 2015 examination did not meet all the criteria of 38 C.F.R. § 4.59 (2016) for examination of painful joints, an additional fully compliant examination is not warranted because the Veteran indicated that he was unable to participate in an objective joint examination due to vertigo.  

In October 2015, during the course of the appeal, the RO reassigned a10 percent rating for both the right and left hip arthritis, effective November 1, 2014.

The Veteran was afforded an x-ray of his hips in November 2015.  The results of the x-ray were normal and no acute osseous abnormality of the right hip was seen.  Mild degenerative changes were detected.  The Veteran's walk was observed and determined to be essentially normal, with a negative fall screen and reported periodic cane use.  The Veteran reported that he had been declining physically and had financial constraints, necessitating a higher disability compensation rating.

The Veteran's spouse and friend submitted statements in February 2016 in which they reported that the Veteran's hip and back condition required the use of a scooter or cane in order to allow the Veteran the ability to walk.

VA treatment records dated from 2011 to 2017 show general complaints of hip and back pain grouped together, ranging from 2/10 to 8/10, and medication management for symptoms.  However, the record (including the Veteran's lay statements) contains no specific indication-other than what is shown by the VA examination findings discussed above-as to the extent of his restricted motion.  

III. Legal Criteria

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the disability has not significantly changed during the pendency of the appeal, and uniform evaluations are warranted. 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran contends that he is entitled to an increased rating for his right and left hip arthritis, to include restoration of the previously assigned 20 percent rating.

The Veteran's left and right hip arthritis have been assigned ratings under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003-5253.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  With respect to the diagnostic codes assigned for the service-connected left and right hip disabilities, the first four digits, 5003, represent the diagnostic code used to rate degenerative arthritis, while the second four digits, represent the diagnostic code for impairment of the thigh.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Diagnostic Code 5003 also allows for evaluation in cases where there is an absence of limitation of motion.  With x-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent evaluation is warranted.  With x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.

Disabilities of the hip and thigh are rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.  Diagnostic Codes 5250 (ankylosis of the hip), 5354 (flail joint) and 5255 (impairment of the femur) are not shown in the Veteran's case.  

Under Diagnostic Code 5251, a maximum rating of 10 percent is assigned when extension is limited to 5 degrees.

Under Diagnostic Code 5252, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 20 degrees, and a 40 percent rating is warranted for flexion limited to 10 degrees.

Under Diagnostic Code 5253, a rating of 10 percent is assigned for limitation of rotation (cannot toe-out more than 15 degrees for the affected leg) or for limitation of adduction (cannot cross legs).  A rating of 20 percent is assigned for limitation of abduction when motion is lost beyond 10 degrees. 

Normal range of motion of the hip and thigh is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2016).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2016).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).



A.  Restoration

A disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet.App. 277, 280 (1992).  The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction. 

Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344." The rating agency will determine on the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made. 38 C.F.R. § 3.344(b).

The provisions of paragraphs (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).

The 20 percent ratings for the Veteran's service-connected right and left hip arthritis were effective August 31, 2011, and were each reduced effective November 1, 2014 less than 5 years later.  Absent a medical opinion regarding the likelihood, in general or specifically in this case, of arthritis capable of improvement, the Board is held to the fact that the Veteran's hip arthritis rating was in effect for less than five years was not a stabilized rating.  Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply in the instant case, and re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating under 38 C.F.R. § 3.344(c). 

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet.App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

Upon review, the Board concludes that the May 2014 VA examination clearly demonstrated improved range of motion in the Veteran's right and left hip, as there was no limitation of motion noted, and no objective pain upon examination.  The Board has also considered the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, repetitive motion testing on examination did not lead to an increase in symptomatology, and there was no objective evidence regarding the Veteran's range of motion during a flare-up.  Additionally, the Veteran's ability to stand or walk also appeared to be improving.  In July 2013 he reported experiencing pain after 5-10 minutes, and was able to stand or walk for 10-15 minutes in May 2014 before experiencing pain.

Thereafter, VA treatment records revealed hip pain with medication management, and there was no indication of limited range of motion.  

Unfortunately, the August 2015 VA examiner was unable to perform range of motion testing due to the Veteran's lack of participation, therefore the Board is only able to utilize the range of motion results from the May 2014 examination.  

In consideration of the Veteran's ability to function under the ordinary conditions of life and work, the May 2014 examination results show a significantly greater range of motion.  The Board finds the May 2014 VA physical examination results and objective testing of his range of motion to be the most probative evidence of record as to the functional impairment of the Veteran's right and left hip arthritis.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Therefore, the reduction in the rating was factually warranted at that time and restoration of the 20 percent rating for right and left hip arthritis is not warranted in this case.

III.  Increased Ratings

The Board will next consider whether a rating in excess of 10 percent is warranted for the Veteran's right and left hip arthritis.  As noted above, ankylosis of the hip, flail joint, and impairment of the femur are not shown in the Veteran's case.  Therefore, taking all applicable diagnostic codes into consideration, in order to warrant a higher rating there must be the functional equivalent of limitation of abduction when motion is lost beyond 10 degrees, or flexion limited to 30 degrees, or x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Here, the May 2014 VA examination clearly demonstrated that the Veteran's range of motion did not warrant a higher rating under any of the applicable diagnostic codes.  

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the May 2014 examiner specifically found that repetition on the range of motion three times did not cause any additional decrease in range of motion.  While the examiner did determine that functional ability of the hip joint would be limited during a flare-up, objective testing was not performed because the Veteran was not experiencing a flare-up at the time of the examination.  In regards to the need for an assistive device, the Veteran has mainly attributed his use of a cane and scooter to his back and vertigo conditions.  

The Board has also considered the Veteran's lay evidence, to include buddy statements, however most of the statements do not distinguish between the pain experienced from the Veteran's hip disability and his back disability.  As noted above, pyramiding is generally to be avoided.  38 C.F.R. § 4.14.  None of the symptomatology for any one of the rated conditions should be duplicative or overlapping with the symptomatology of the other conditions.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Veteran has a 40 percent disability rating for his degenerative disc disease (DDD), effective February 15, 2002, and 20 percent disability ratings for neurological manifestations of both his right and left lower extremities as associated with his DDD, effective January 27, 2016.  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the distinction between the symptomatology of DDD, hip arthritis, and lower extremity neurological manifestations are complex medical matters beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  Therefore the Board finds the VA examinations to be of more probative value.

For the foregoing reasons, the Board concludes that restoration of a 20 percent rating of the Veteran's right and left hip arthritis is not warranted, and that a rating in excess of 10 percent is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Restoration of a 20 percent rating for right hip arthritis is denied.

Restoration of a 20 percent rating for left hip arthritis is denied.

A rating in excess of 10 percent for right hip arthritis is denied.

A rating in excess of 10 percent for left hip arthritis is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


